Title: From Thomas Jefferson to Jones & Howell, 7 February 1807
From: Jefferson, Thomas
To: Jones & Howell


                        
                            Messrs. Jones & Howell
                            
                            Washington Feb. 7. 07
                        
                        I inclose you an order of the bank of the US. here on that at Philadelphia for 220.15 D. this pays to you the
                            sum of 206.90 D now due to you, and it includes a sum of 13.25 D over, which I pray you to pay to Benjamin Johnson,
                            bookseller of Philadelphia, for books furnished through Isaac Briggs. it is because I have no correspondent for money
                            affairs at Philadelphia, that I trouble you with this request, as it is difficult to remit so small & fractional a sum
                            otherwise. accept my salutations & best wishes
                        
                            Th: Jefferson
                            
                        
                    